Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1, applicant does not provide any further clarifications, however, acknowledges the interpretation in the remarks dated 09/20/21. The claim interpretation with regards to claim(s) 11 is maintained.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-5, 7-14, and 16-17, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. See below noted allowed claims and reasons for allowance.	
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1-5, 8-14, and 16 is/are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest to align the volume images with a first transformation matrix calculated based on the coordinate positions of the volume images; align the volume images further with a second transformation matrix calculated based at least in part, on at least three points common to the volume images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661